Case: 21-10366     Document: 00516284939         Page: 1     Date Filed: 04/19/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           April 19, 2022
                                  No. 21-10366                            Lyle W. Cayce
                                                                               Clerk

   Odell Edwards, individually and as the representative of The Estate
   of Jordan Edwards, deceased, Vidal Allen, and Kevon
   Edwards

                                                             Plaintiff—Appellee,

   Shaunkeyia Keyon Stephens; Rhonda Washington;
   Maxwell Everette; Maximus Everette

                                                 Intervenor Plaintiffs—Appellees,

                                      versus

   Roy Oliver,

                                  Defendant/Intervenor Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CV-1208


   Before King, Graves, and Ho, Circuit Judges.
   King, Circuit Judge:
         Jordan Edwards, a fifteen-year-old boy, was shot and killed while
   leaving a house party by then-Officer Roy Oliver, who had responded to a 911
   call about possible underage drinking. Edwards’s family and friends sued
Case: 21-10366      Document: 00516284939           Page: 2   Date Filed: 04/19/2022




                                     No. 21-10366


   Oliver and the City of Balch Springs alleging excessive force, and later Oliver
   was separately convicted of murder. Oliver’s summary judgment motion
   asserted his entitlement to qualified immunity, and the district court denied
   the motion. We DISMISS Oliver’s interlocutory appeal of the order
   denying qualified immunity for lack of jurisdiction and REMAND for
   further proceedings.
                              I. BACKGROUND
           On April 29, 2017, fifteen-year-old Jordan Edwards attended a party
   at a house in Balch Springs, Texas (east of Dallas) with his two brothers and
   two friends. The house is situated on the south side of Baron Drive, a
   residential road that runs east-west and originates on the east end in a “T”
   intersection with Shepherd Lane.
           At around 11 p.m., Balch Springs Police Department officers Roy
   Oliver and Tyler Gross arrived at the house in response to a 911 call about
   possible underage drinking. The partygoers dispersed, and the boys returned
   to their car parked on Baron Drive near the “T” intersection with Shepherd
   Lane. Jordan Edwards’s brother, Vidal Allen, got in the driver’s seat, and
   Jordan got in the front passenger seat, with the three other boys in the back
   seat.
           While the officers were in the house talking with the party host,
   gunfire erupted from a parking lot on the east side of Shepherd Lane. Officer
   Gross exited the house and immediately walked east. Officer Oliver also
   exited the house but walked to his squad car to retrieve his semi-automatic
   rifle before beginning to walk east.
           While Vidal drove his car slowly, in reverse, on Baron Drive toward
   Shepherd Lane, Officer Gross, approaching on foot, yelled at the car to stop.
   Officer Oliver continued to walk east along Baron Drive from his squad car,




                                          2
Case: 21-10366           Document: 00516284939              Page: 3      Date Filed: 04/19/2022




                                            No. 21-10366


   and eventually started jogging toward the intersection where Officer Gross
   was.
           Once Vidal got into the intersection, he put the car in drive and
   proceeded southbound on Shepherd Lane. It is at this critical point—when
   Vidal started driving forward on Shepherd Lane rather than in reverse—
   where the parties dispute what happened. 1 Officer Oliver argues that Vidal
   accelerated toward Officer Gross, whereas the plaintiffs-appellees claim that
   the vehicle was not close to Officer Gross when it proceeded forward and that
   Officer Gross was never in the path of the vehicle.
           When Officer Oliver arrived at the intersection, the car was
   accelerating past Officer Gross, 2 and Oliver fired five shots at the car’s
   passenger side as it headed southbound on Shepherd Lane, away from the
   officers in the “T” intersection.
           One bullet struck Jordan in the head, killing him. Three days after the
   incident, on May 2, 2017, the Balch Springs Police Department terminated
   Oliver’s employment. Then, on May 5, 2017, Jordan’s father, Odell
   Edwards, and his two (now adult) brothers, Vidal Allen and Kevon Edwards,
   filed complaints against the City of Balch Springs and Oliver, alleging, among
   other things, a violation of 42 U.S.C. § 1983 for the use of excessive force
   contrary to the Fourth Amendment. 3


           1
               The two officers’ body-camera videos, relied on by both parties, can be viewed at:
   (1) https://www.ca5.uscourts.gov/opinions/pub/21/21-10036-Gross-Bodycam.mp4
   (2) https://www.ca5.uscourts.gov/opinions/pub/21/21-10036-Oliver-Bodycam.mp4
           2
            Oliver’s first shot was made shortly after Officer Gross was close enough to the
   back passenger-side window to hit it with his pistol, breaking the window.
           3
            Intervenor-Plaintiffs include Jordan’s mother and two of the car’s passengers and
   their mother. Jordan Edwards’s brothers have agreed to settle their claims against both the




                                                  3
Case: 21-10366        Document: 00516284939             Page: 4      Date Filed: 04/19/2022




                                        No. 21-10366


           While the civil suit was pending, on August 28, 2018, a jury found
   Oliver guilty of murder. The Texas Court of Appeals affirmed Oliver’s
   conviction. Oliver v. State, No. 05-18-01057-CR, 2020 WL 4581644, at *1
   (Tex. App.—Dallas Aug. 10, 2020, pet. granted). 4 Oliver was sentenced to
   fifteen-years imprisonment.
           Then, in September 2020, Oliver moved for summary judgment in the
   civil suit on the basis of qualified immunity. The magistrate judge denied the
   summary judgment motion, concluding that “a reasonable jury could
   conclude the car full of teenagers presented no immediate threat to the
   officers’ safety, making Oliver’s use of deadly force unreasonable.” The
   district court issued an order accepting the magistrate judge’s findings,
   conclusions, and recommendation and denying Oliver’s motion for summary
   judgment.. Oliver appeals this decision.
                         II. STANDARD OF REVIEW
           “District court orders denying summary judgment on the basis of
   qualified immunity are . . . reviewed de novo.” Kokesh v. Curlee, 14 F.4th 382,
   390 (5th Cir. 2021). Cases like this one “involve[] multiple legal standards,
   corresponding to qualified immunity, summary judgment, . . . and the Fourth
   Amendment.” Joseph v. Bartlett, 981 F.3d 319, 328 (5th Cir. 2020). And the
   “intersection of these standards gets tricky,” especially how “[q]ualified
   immunity changes the nature of the summary-judgment burden, how and




   City of Balch Springs and Oliver, but that settlement had not been approved and fully
   executed by the parties as of February 23, 2022.
           4
             The Texas Court of Criminal Appeals granted Oliver’s petition for discretionary
   review. Oliver’s petition argued for immunity under Garrity v. New Jersey, 385 U.S. 493
   (1967), for Oliver’s statements made to law enforcement. Oliver’s appeal remains pending.




                                              4
Case: 21-10366      Document: 00516284939           Page: 5     Date Filed: 04/19/2022




                                     No. 21-10366


   when the burden shifts, and what it takes to satisfy the burden.” Id. at 328–
   29.
          Rule 56 of the Federal Rules of Civil Procedure requires summary
   judgment when “there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” In other words, summary
   judgment is appropriate when “the nonmoving party has failed to make a
   sufficient showing on an essential element of her case with respect to which
   she has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323
   (1986). In qualified immunity cases, “[t]he plaintiff must show that there is
   a genuine dispute of material fact and that a jury could return a verdict
   entitling the plaintiff to relief.” Joseph, 981 F.3d at 330. “But, to overcome
   qualified immunity, the plaintiff’s version of those disputed facts must also
   constitute a violation of clearly established law.” Id.
          Complicating our task further, “[w]hen a defendant invokes qualified
   immunity,” and the district court denies the defendant’s motion for summary
   judgment, “it affects our jurisdiction in two ways—‘we review earlier than
   we otherwise would, and we review less than we otherwise would.’ ” Kokesh,
   14 F.4th at 391 (quoting Joseph, 981 F.3d at 330). First, we allow an
   interlocutory appeal “even though denials of summary judgment are not
   generally final, appealable orders under 28 U.S.C. § 1291.” Id. (citations
   omitted); see Bazan v. Hidalgo Cnty., 246 F.3d 481, 490 (5th Cir. 2001)
   (discussing the collateral order doctrine). Second, “the district court’s
   finding that a genuine factual dispute exists is a factual determination that this
   court is prohibited from reviewing in this interlocutory appeal.” Kokesh, 14
   F.4th at 390 (quoting Good v. Curtis, 601 F.3d 393, 397 (5th Cir. 2010)). Thus,
   “in reviewing the denial of qualified immunity, we accept the district court’s
   determination that there are genuine fact disputes.” Id. at 391 (citation
   omitted); see Melton v. Phillips, 875 F.3d 256, 261 (5th Cir. 2017) (en banc)
   (“[W]e lack jurisdiction to review the genuineness of a fact issue but have



                                           5
Case: 21-10366      Document: 00516284939           Page: 6     Date Filed: 04/19/2022




                                     No. 21-10366


   jurisdiction insofar as the interlocutory appeal challenges the materiality of
   [the] factual issues.” (quoting Allen v. Cisneros, 815 F.3d 239, 244 (5th Cir.
   2016))). Instead we ask only “whether the factual disputes that the district
   court identified are material to the application of qualified immunity.”
   Samples v. Vadzemnieks, 900 F.3d 655, 660 (5th Cir. 2018).
          Accordingly, to avoid an improper review of the genuineness of this
   case’s facts, we consider only whether the district court correctly assessed
   the legal significance—that is, the materiality—of the disputed facts in
   plaintiffs-appellees’ Fourth Amendment excessive force claim.
                     III. MATERIAL FACT DISPUTE
          “To determine whether a denial of summary judgment based on
   qualified immunity is immediately appealable, this Court looks at the legal
   argument advanced.” Reyes v. City of Richmond, 287 F.3d 346, 350 (5th Cir.
   2002). “An officer challenges materiality when he contends that
   ‘taking all the plaintiff’s factual allegations as true no violation of a clearly
   established right was shown.’ ” Id. at 351 (quoting Cantu v. Rocha, 77 F.3d
   795, 803 (5th Cir. 1996)).
          On appeal Oliver argues that the facts at the moment of the threat are
   undisputed and urges this court to exercise jurisdiction over the case on the
   issue of materiality. “[D]espite giving lip service to the correct legal standard,
   [Oliver’s] argument does not take the facts in a light most favorable to the
   [p]laintiffs. In fact, significant portions of his argument assume facts different
   from those assumed by the [m]agistrate [judge].” Id.
          For example, Oliver invites us to consider the fact that Oliver “heard
   the window shatter right next to Gross,” which may have “sounded like a
   gunshot,” making it “reasonable to think it was a gunshot.” Although the
   magistrate judge acknowledges the fact that the officers heard gunfire while
   they were in the house, nowhere in the magistrate judge’s findings,




                                           6
Case: 21-10366         Document: 00516284939               Page: 7      Date Filed: 04/19/2022




                                           No. 21-10366


   conclusions, and recommendation does the magistrate judge credit Oliver’s
   factual assertion about a possible gunshot from the car’s occupants. Oliver
   argued in his summary judgment motion (and again on appeal) that he was
   “[i]nstinctively/involuntarily reacting to the perceived gunshot/violence
   from the Suspect Car towards [Officer] Gross.” This argument invites us to
   “assume facts different from those assumed by the [m]agistrate [judge].” Id.
   As such, it is not a challenge to the materiality of the disputed facts, but rather
   an attack on the magistrate judge’s factual determination. We do not have
   jurisdiction to consider such an argument. Id. at 350–51; Kokesh, 14 F.4th at
   391. 5
            Furthermore, the extent of the car’s threat to Officer Gross is the
   factual question at the heart of this case, and despite Oliver’s argument to the
   contrary, it is a genuinely disputed question. Oliver describes that the car
   accelerated “towards/near/by” Officer Gross, whereas plaintiffs assert that
   Officer Gross was never in the path of the vehicle. The magistrate judge
   identified this as the crux of the factual dispute warranting denial of summary
   judgment: “[T]he body-camera footage sufficiently raises a fact
   question. . . [about the car’s] threat of harm to [Officer] Gross because it was
   moving away” from him.


            5
             Oliver also attempts on appeal to expand the relevant factual scenario to include
   the “escalating circumstances” of a potential “active shooter” situation, and the
   dissenting opinion follows suit, see post, at 4, suggesting that “[i]f anything, the perceived
   risk might have been greater in this case” relative to Irwin v. Santiago, No. 21-10020, 2021
   WL 4932988 (5th Cir. Oct. 21, 2021), pointing to the series of gun shots that the officers
   heard while they were in the house. This expansion of the relevant factual scenario fails not
   only because it is outside the magistrate judge’s findings but also because “[t]he excessive
   force inquiry is confined to whether the [officer] was in danger at the moment of the threat
   that resulted in the [officer’s] shooting.” Bazan, 246 F.3d at 493. The threat resulting in
   the officer’s decision to shoot was the accelerating car, not the multiple gunshots the
   officers heard while in the house well before they were even in the vicinity of a moving
   vehicle.




                                                 7
Case: 21-10366      Document: 00516284939           Page: 8     Date Filed: 04/19/2022




                                     No. 21-10366


          Importantly, the resolution of this factual dispute is material because
   it affects both whether Oliver’s use of force was reasonable and whether the
   force he used violated clearly established law. See Prim v. Stein, 6 F.4th 584,
   590 (5th Cir. 2021) (“A [disputed] fact is ‘material’ if its resolution in favor
   of one party might affect the outcome of the lawsuit under governing law.”
   (quoting Hamilton v. Segue Software Inc., 232 F.3d 473, 477 (5th Cir. 2000))).
   Oliver argues that the force he used was not unreasonable, and even if it was
   unreasonable, it was not clearly established to be so on April 29, 2017. Our
   precedent in Lytle v. Bexar County holds that the use of deadly force against a
   fleeing suspect who poses insufficient harm to others violates clearly
   established law. 560 F.3d 404, 417-18 (5th Cir. 2009) (focusing on the extent
   of the “threat of harm to the officer or others” when the car was moving away
   from the officer).
          Oliver points to a recent unpublished case from our court, Irwin v.
   Santiago, No. 21-10020, 2021 WL 4932988, at *3 (5th Cir. Oct. 21, 2021), for
   the proposition that an officer’s position “standing ‘toward the front’ ” of a
   moving car precludes Lytle’s applicability for purposes of the “clearly
   established” prong. But to reach that conclusion, we would have to resolve
   the factual dispute as to whether Officer Gross was standing toward the front
   of, toward the back of, or behind the car at the time that Oliver fired his shots.
   Unlike in Irwin, viewing the facts at issue here in the plaintiffs’ favor, the
   district court stated Officer Gross was toward the back of the car, or behind
   the car, as it accelerated down Shephard Lane and before Oliver fired his
   shots. In fact, the parties dispute how close Officer Gross was to the car such
   that he could hit the back window with his gun before Oliver fired.
          The dissenting opinion asserts that the “central question in this case
   is whether” the videos in Irwin “are meaningfully distinguishable” from the
   videos at issue here. See post, at 1. Although it is tempting to engage in such a
   factual comparison, to do so would be inappropriate because, unlike the Irwin



                                           8
Case: 21-10366         Document: 00516284939               Page: 9       Date Filed: 04/19/2022




                                           No. 21-10366


   panel (which was reviewing a final judgment of a grant of qualified immunity),
   we are reviewing an interlocutory appeal—that is, an appeal of a denial of
   qualified immunity. On an interlocutory appeal, “we review less than we
   otherwise would.” Kokesh v. Curlee, 14 F.4th 382, 391 (5th Cir. 2021)
   (quoting Joseph v. Bartlett, 981 F.3d 319, 330 (5th Cir. 2020)). Specifically,
   when the lower court finds “that a genuine factual dispute exists” we are
   prohibited from reviewing its genuineness. Id. at 390 (quoting Good v. Curtis,
   601 F.3d 393, 397 (5th Cir. 2010)). Here, the lower court specifically found a
   factual dispute, and taking the facts in the light most favorable to the
   plaintiffs, found that “neither Oliver nor Gross was positioned in front of the
   [moving] car when Oliver opened fire.”
             Our dissenting colleague encourages us to conduct a direct
   comparison of the two cases’ videos 6 and conclude that the threat posed to
   Officer Gross was akin to the threat posed to Officer Santiago, who—
   according to the Irwin panel conducting a de novo review of a final judgment
   granting qualified immunity—“was standing ‘toward the front’ ” of the
   moving vehicle when the officers began shooting. 2021 WL 4932988, at *3.
   Conducting a comparison of the two videos would not only run counter to
   our court’s binding precedent regarding the scope of our role in interlocutory
   appeals in qualified immunity cases, but the conclusion our dissenting
   colleague would have us draw from that comparison would also implicitly
   overturn the lower court’s determination that a genuine factual dispute
   exists.




             6
              We also note that the footage in the present case, compared to the footage in
   Irwin, offers considerably less certainty about the position of the purportedly at-risk officer
   relative to the moving car at the time that deadly force was used. This added uncertainty
   further counsels restraint in this interlocutory appeal.




                                                 9
Case: 21-10366      Document: 00516284939             Page: 10    Date Filed: 04/19/2022




                                       No. 21-10366


          Furthermore, despite the dissenting opinion’s comparison of this case
   to Irwin and statement that both cases involve cars driving away from an
   officer, see post, at 1, 4-5, the panel in Irwin stated that “the projected path of
   Irwin’s vehicle was in the officer’s direction, at least generally,” and
   distinguished that fact from other cases where the car “was moving away
   from the officer,” Irwin, 2021 WL 4932988, at *3 (emphasis added). If we
   were to compare the two cases, this case is unlike Irwin in that, here, the
   district court determined that a resolution of the factual disputes in the
   plaintiffs’ favor places Officer Gross toward the back of or behind the car, not
   in the projected path of the car (where the front tires were facing
   southbound), and that the car was moving away from the Officer Gross when
   Oliver fired his shots. We need not say that Irwin was wrongly decided, nor
   do we attempt to. Rather, we say only that the factual dispute in this case is
   not the same as that in Irwin.
          Because an analysis of the clearly established prong is fact-intensive,
   “courts must take care not to define a case’s ‘context’ in a manner that
   imports genuinely disputed factual propositions.” Kokesh, 14 F.4th at 392
   (quoting Tolan v. Cotton, 572 U.S. 650, 657 (2014)). As such, “[w]e find that
   if a jury accepts Plaintiffs’ version of the facts as true, particularly as to what
   occurred in the moments before [Oliver] shot [at the car], the jury could
   conclude that the officers violated [Plaintiffs’] clearly established right to be
   free from excessive force.” Amador v. Vasquez, 961 F.3d 721, 730 (5th Cir.
   2020), cert. denied, 141 S. Ct. 1513 (2021); see also Flores v. City of Palacios, 381
   F.3d 391, 400 (5th Cir. 2004) (stating the resolution of whether shooting into
   tires in “circumstances such as these” depended on the dispute of material
   fact and affirming the denial of summary judgment); Joseph, 981 F.3d at 342
   (denying qualified immunity at the summary judgment stage because there
   was a dispute of material fact). Moreover, to the extent that Oliver argues
   that the car’s threat is immaterial to the excessive-force analysis, we disagree




                                            10
Case: 21-10366     Document: 00516284939           Page: 11       Date Filed: 04/19/2022




                                    No. 21-10366


   and find it material to the excessive force claim. Lytle, 560 F.3d at 409, 418
   (5th Cir. 2009). Because the factual dispute is material, “we lack jurisdiction
   to consider the propriety of the summary judgment denial.” Bazan, 246 F.3d
   at 493. We leave it to the jury to weigh the disputed facts.
                              IV. CONCLUSION
          For the foregoing reasons, we DISMISS Oliver’s interlocutory
   appeal. The case is REMANDED for further proceedings.




                                         11
Case: 21-10366      Document: 00516284939             Page: 12   Date Filed: 04/19/2022




                                       No. 20-30406


   James C. Ho, Circuit Judge, dissenting:
            In my view, the central question in this case is whether the events
   depicted in the videos taken from the body cameras of Officers Roy Oliver
   and Tyler Gross, see ante, at 3 n.1, are meaningfully distinguishable from the
   bodycam video at issue in Irwin v. Santiago, 2021 WL 4932988, at *1 n.1 (5th
   Cir.).
            If there is a meaningful distinction here, then we should explain what
   it is. But if there isn’t one, then we should reach the same outcome as we did
   in Irwin—entry of summary judgment based on qualified immunity. Barring
   that, we should at least explain why we think our court’s unanimous but
   unpublished, non-precedential decision in Irwin is incorrect.
            For my part, I see no principled difference between the video evidence
   in Irwin and the videos in this case. In both cases, the driver of an automobile
   appears to be trying to escape a police officer by driving away from him—not
   by running him over. In both cases, the officer was nevertheless close enough
   to the anticipated path of the automobile that he theoretically could have
   been hit and badly injured as a result.
            So a reasonable viewer of the videos may be troubled by the callous
   conduct of the officers in both cases—or unconcerned because of the
   hypothetical threat to officer safety in both cases. But the reaction should be
   the same.
            And that should decide this case.          Because in Irwin, our court
   concluded that the officers may well have violated the Fourth Amendment,
   due to the absence of immediate danger of harm—but that any such violation
   was not “clearly established,” so the officers were entitled to qualified
   immunity. Id. at *3. And Irwin was decided well after the events in this case.
   So if the law wasn’t clearly established at the time of Irwin, then it wasn’t
   clearly established here, either.




                                             12
Case: 21-10366        Document: 00516284939               Page: 13        Date Filed: 04/19/2022




                                           No. 21-10366


           To be sure, a good case can be made that we should not require
   plaintiffs under 42 U.S.C. § 1983 to identify a “clearly established” violation
   of law. See, e.g., Horvath v. City of Leander, 946 F.3d 787, 795, 800–03 (5th
   Cir. 2020) (Ho, J., concurring in the judgment in part and dissenting in part).
   But we are of course bound by that requirement as a matter of longstanding
   Supreme Court precedent. See, e.g., Lefebure v. D’Aquilla, 15 F.4th 650, 663
   (5th Cir. 2021) (noting “our obligation to follow Supreme Court precedent,
   whether we like it or not”). And that precedent entitles Oliver to qualified
   immunity here, just as our court held in Irwin. 1
                                                 I.
           The panel majority concludes that we need not—and indeed cannot—
   decide whether the videos in this case are comparable to the video in Irwin.
   According to the panel, that’s a fact dispute for a jury to resolve, not a
   qualified immunity question for this court to decide. See ante, at 8-9.
           But it’s not clear to me why that is. We all agree that, on interlocutory
   appeal from the denial of qualified immunity, we do not address whether a
   fact dispute is genuine—but we do address whether a fact dispute is material.
   See, e.g., Lytle v. Bexar Cty., 560 F.3d 404, 408 (5th Cir. 2009) (“Where the
   district court has determined that genuine issues of material fact preclude a
   determination of qualified immunity, we have jurisdiction only to address the




           1
             Qualified immunity also explains why our decision in this case is not dictated by
   Oliver’s state court criminal conviction. Unlike a federal habeas proceeding—where a state
   court criminal conviction would be entitled to deference—this is a § 1983 action, where a
   prior state court judgment is given no deference in a later federal action because “the
   defense[] of . . . qualified immunity . . . [was] not available” in the prior state proceeding.
   Gutierrez v. Coughlin, 841 F.2d 484, 486 (2nd Cir. 1988). Moreover, there is also the fact
   that Oliver’s conviction remains pending on appeal, following the grant of discretionary
   review by the Texas Court of Criminal Appeals, as the panel majority notes. Ante, at 4 n.4.




                                                 13
Case: 21-10366     Document: 00516284939            Page: 14   Date Filed: 04/19/2022




                                     No. 21-10366


   legal question of whether the genuinely disputed factual issues are material
   for the purposes of summary judgment.”).
          And we all agree that any fact dispute, no matter how genuine, is
   immaterial “[i]f the defendant would still be entitled to qualified immunity
   under [the plaintiff’s] view of the facts”—and that in such cases, “denial of
   summary judgment [is] improper, and we must reverse.” Id. at 409.
          Finally, we all agree that Oliver properly presented a materiality
   argument on appeal. He argues that there’s no clearly established violation
   in this case, citing Irwin. And he invites us to compare this case to the
   bodycam video in Irwin.
          The panel majority acknowledges all of this. It agrees that we “lack
   jurisdiction to review the genuineness of a fact issue but have jurisdiction
   insofar as the interlocutory appeal challenges the materiality of the factual
   issues.” Ante, at 5-6 (quoting Melton v. Phillips, 875 F.3d 256, 261 (5th Cir.
   2017) (en banc)) (cleaned up). And it agrees that a fact dispute is immaterial,
   and the defendant is entitled to qualified immunity, when, “‘taking all the
   plaintiff’s factual allegations as true[,] no violation of a clearly established
   right was shown.’” Ante, at 6 (quoting Reyes v. City of Richmond, 287 F.3d
   346, 351 (5th Cir. 2002)).
          So it’s not clear to me why the panel responds by explaining why it is
   improper for us to review the genuineness of a fact dispute—a point that is
   both undisputed and irrelevant to this appeal.
          In any event, my point is simply this: I see no principled reason why
   we should depart from what our colleagues did in Irwin. Both here and in
   Irwin, there was a genuine fact dispute—but an immaterial one for purposes
   of qualified immunity.




                                         14
Case: 21-10366     Document: 00516284939            Page: 15    Date Filed: 04/19/2022




                                     No. 21-10366


          In Irwin, the parties genuinely disputed, among other things, whether
   the vehicle was accelerating toward or away from the officer—a
   quintessential fact question. We nevertheless held that the dispute was
   immaterial as to whether the officers violated clearly established law.
          That’s because, even accepting the plaintiff’s view that “[n]either
   officer ‘was positioned directly in front of or in the pathway of [the]
   vehicle,’” the facts as depicted in the bodycam video were “not sufficiently
   analogous to” prior authorities such that the officers “would have been ‘on
   notice’ that their conduct was unconstitutional.” Irwin, 2021 WL 4932988,
   at *1, *3.
          So the fact dispute identified by the panel here is virtually identical to
   the dispute in Irwin: Oliver says the vehicle accelerated toward Gross, while
   Plaintiffs say Gross was never in the vehicle’s path.
          If that dispute was immaterial in Irwin, it’s immaterial here as well.
                                          II.
          Plaintiffs’ efforts to distinguish the videos here and in Irwin are
   unconvincing. During oral argument, Plaintiffs’ counsel claimed that the
   officer was in greater danger in Irwin than here due to their relative proximity
   to the automobiles. But I see nothing in the videos to support such a claim.
   In both cases, an officer was plausibly, albeit not likely, within the anticipated
   path of the automobile.
          In fact, if anything, the perceived risk might have been greater in this
   case: Here, the officers were responding to a series of gun shots, and ran to
   the scene on a dark street late at night with limited visibility—facts not
   present in Irwin, and undisputed here.
          The panel majority responds that it must ignore these facts because
   they have nothing to do with how the officers perceived the very different




                                           15
Case: 21-10366      Document: 00516284939            Page: 16    Date Filed: 04/19/2022




                                      No. 21-10366


   threat of the accelerating car. See ante, at 7 n.5. But that ignores the fact that
   the officers believed they were in hot pursuit of the shooter, just moments
   after the shooting, when they were confronted with an accelerating car
   controlled by a driver who refused to obey police instructions. Although the
   use of deadly force likely violated the Fourth Amendment under Irwin, the
   violation wasn’t clearly established, as Irwin itself confirms.
          The panel majority also invokes the fact that, in Irwin, our court noted
   that “‘the projected path of Irwin’s vehicle was in the officer’s direction, at
   least generally.’” Ante, at 10 (quoting Irwin, 2021 WL 4932988, at *3)
   (emphasis added). But the same thing is true in this case, as the videos here
   and in Irwin readily confirm.
          Finally, the panel majority suggests a potential distinction based on
   the timing of the shots fired in this case and in Irwin. See ante, at 10. But to
   be clear, we’re talking about less than a second here. To their credit, Plaintiffs’
   counsel during oral argument disclaimed any meaningful reliance on the
   timing of the shots fired here as compared to Irwin.
          And even putting all of this aside, one central problem remains: To
   overcome qualified immunity, Plaintiffs (and the panel majority) must
   demonstrate that the constitutional violation here was clearly established. So
   what authority clearly establishes the constitutional violation in this case?
   There is none. And that’s the whole point of Irwin—that there is no such
   authority, at least none before Irwin itself.
                                         ***
          If Irwin is wrong, we should say so. It’s unpublished. So we’re not
   bound by it. We’re subject only to persuasion by the respected members of
   that panel.




                                           16
Case: 21-10366     Document: 00516284939            Page: 17   Date Filed: 04/19/2022




                                     No. 21-10366


          But I’m not prepared to say that Irwin was wrongly decided. And nor,
   it appears, is the panel majority. See ante, at 10.
          Our legal system is premised on the principle of treating like cases
   alike. See, e.g., H.L.A. Hart, The Concept of Law 163–64 (3d ed.
   2012). We should follow that principle here. I respectfully dissent.




                                          17